Atkinson, J.
1. The reserving of interest in advance at the highest legal rate on a loan, whether it be a short or long-term loan, is usurious; and a deed to land, given, to secure a promissory note for the loan, is void on account of usury. Loganville Banking Co. v. Forrester, 143 Ga. 302 (84 S. E. 961, L. R. A. 1915D, 1195).
2. If money-is loaned for the purpose of enabling a borrower to buy a certain shop, upon an agreement that for the use of the money the lender shall receive from the borrower one half of the specified rents from the property, which amounts to more than the highest legal rate of interest per annum, the transaction will be usurious. Baggett v. Trulock, 77 Ga. 369 (3 S. E. 162); Floyd v. Kicklighter, 139 Ga. 133, 139 (76 S. E. 1011).
3. By the admissions in the plea and the uneontradieted testimony of the defendant, both the security deeds involved in this case were infected with usury and were void. Without passing upon the power of the . trustee to encumber the property, it was erroneous to refuse an interlocutory injunction.

Judgment reversed.


All the Justices eonour.

Petition for injunction. Before Judge Park. Jones superior court. April 18, 1916.
J. B. Jackson, A. L. Jackson, and L. D. Moore, for plaintiffs.
E. T. Dumas and F. Holmes Johnson, for defendant.